Citation Nr: 1828210	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-52 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

R. Brouck Kuczynski


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1982 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an August 2008 decision, the Board denied a claim for service connection for an acquired psychiatric disability, to include depression.  

2.  The evidence received since the August 2008 decision denying service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  In an August 2008 decision, the Board denied a claim for service connection for a right knee disorder.  

4.  The evidence received since the August 2008 decision denying service connection for a right knee disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  In an August 2008 decision, the Board denied a claim for service connection for a back disorder.  

6.  The evidence received since the August 2008 decision denying service connection for a back disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

7.  The Veteran does not have a psychiatric disorder that manifested in service or that is otherwise related to his military service.

8.  The Veteran's right knee disorder did not manifest in service and is not otherwise related to his military service.

9.  The Veteran's back disorder did not manifest in service and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The August 2008 Board decision denying entitlement to service connection for a psychiatric disorder is final.  38 U.S.C. § 7104 (2008); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received since the August 2008 Board decision is new and material as to the claim for service connection for a psychiatric disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2008 Board decision denying entitlement to service connection for a right knee disorder is final.  38 U.S.C. § 7104 (2008); 38 C.F.R. § 20.1100 (2008).

4.  The evidence received since the August 2008 Board decision is new and material as to the claim for service connection for a right knee disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The August 2008 Board decision denying entitlement to service connection for a back disorder is final.  38 U.S.C. § 7104 (2008); 38 C.F.R. § 20.1100 (2008).

6.  The evidence received since the August 2008 Board decision is new and material as to the claim for service connection for a back disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  An acquired psychiatric disorder was not incurred in active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  A right knee disorder was not incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  A back disorder was not incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board previously denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, a right knee disorder, and a back disorder in August 2008 on the basis of finding no current disability of the knees, and lack of evidence to support a nexus between current back and psychiatric symptoms and military service.

The Veteran did not appeal the Board's decision.  As such, the August 2008 Board decision became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

The Veteran sought to reopen his claim for service connection for a psychiatric disorder, his right knee, and back in October 2014, in addition to other issues not currently within the Board's jurisdiction.  

In the October 2014 claim, the Veteran listed a psychiatric disorder of PTSD.  The Veteran has continued to seek service connection for psychiatric disability based on stressors that occurred during his military service, whether claimed as nightmares, PTSD, or depression.  Therefore, new and material evidence is necessary to reopen the Veteran's claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).

The evidence received since the August 2008 Board decision includes his December 2014 statement (regarding an accident in service, he previously recalled the car flipping over three to four times but clarified it was seven times; that this accident is the cause of his PTSD, back pain, and knee pain), his March and June 2015, July 2016, and October 2017 statements (this new evidence asserted negative experiences in service involving racism and injurious manual labor), a March 2016 decision review officer transcript (discussed racial discrimination and cutting grass on hands and knees he attributed to his knee and back problems), relevant Social Security Administration (SSA) records received by VA in December 2016, and various 2014 medical records.  Additionally, the Veteran was afforded VA examinations in July 2017 for his knees and back and in August 2017 for PTSD, which resulted in medical opinions pertaining to diagnoses and etiologies. 

The evidence above, particularly the Veteran's statements setting forth a new set of facts from those previously considered, the SSA records, and the VA medical opinions from 2017, relates to previously unestablished facts necessary to substantiate the claims.  Thus, the Board finds that the evidence is both new and material, and the claims for service connection for an acquired psychiatric disorder, a right knee disorder, and a back disorder are reopened.  See 38 C.F.R. § 3.156(a).

Service Connection

The Veteran has not raised any issues with the respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed disorders.

In connection with his claims, the Veteran has repeatedly discussed a car accident which resulted in injuries to his back and knees and contributed to his psychiatric symptoms.  In the Veteran's August 2004 notice of disagreement, he wrote his commanding officer and head sergeant had asked him at the time of the accident not to file paperwork regarding the same because of conflicts with the Greeks and their government.  He told VA he had a rank reduction and was given an Article 15 due to this motor vehicle accident and discharged a few months later.  See May 2004 statement; June 2005 hearing at 5.

The Veteran also reported discriminatory treatment based on race.  Racist treatment included requirements to perform manual labor such as edging grass by hand on his knees as well as incidents involving violent racially-motivated attacks by Greeks against him.  See October 2017 appeal (knee injured from assault in Greece, back injuries from assaults and cutting grass); see also May 2004 statement (attacked by Greek mob).  Because of this treatment, he said at one point he refused to report for duty.  The Veteran has contended these events are responsible for his psychiatric, knee, and back problems.  See October 2017 appeal (serious mistrust in the military; depression).

The Veteran's personnel file reflects various disciplinary actions and reprimands pertaining to issuance of personal checks despite insufficient funds, abusing his wife, disrespectful behavior and language toward superiors, an altercation with a fellow officer, not reporting for a human resources counseling session, and being absent without leave.  Narratives by supervisors show concerns for the Veteran's poor view of the military.  In October 1984, it was recommended he be discharged from the Air Force for a pattern of misconduct prejudicial to good order and discipline.  There is no evidence of personnel action taken due to a motor vehicle accident and there is no documented medical treatment for an accident.  

The Veteran's service treatment records reflect an incident of right knee pain which was assessed as potentially pertaining to a viral cause.  There were no right knee complaints, symptoms, or abnormalities at the time of separation.  There are no back or psychiatric symptoms, complaints, or diagnoses found from service.

VA treatment records from July 2004 to August 2005 show lumbago due to annular tear and diagnoses of depression and substance abuse.  See also September 2006 SSA record at 8 (history of depression, claimant was fired, became homeless, drinking), 9 (describing July 2004 back MRI).  There is evidence that in April 2004 the Veteran complained of right knee pain; X-Rays were normal.  In August 2014, a physical therapy note reveals, the Veteran reported a history of lower back pain for 20 years, right knee pain for three years after falling down stairs, and being hit by a car in 2012.  Similarly, in July 2014 he had reported being hit by a car in 2013.

Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a psychiatric disorder, to include PTSD and depression.

The Veteran has contended that he developed a psychiatric disorder due to his experiences in military service.  Specifically, he has said he developed psychiatric symptoms as due to a motor vehicle accident, racist treatment, and assaults against his person.  See e.g. June 2005 hearing transcript (drunk driver, accident has given him nightmares), June 2015 Notice of Disagreement (car accident caused depression with suicidal thoughts, diagnosed with PTSD), July 2016 statement (sleepless nights, constantly referred to by racial slurs, punished for defending self, once was beaten by three white airmen), 

Service treatment records do not contain complaints of psychiatric symptoms.  Though the Veteran's personnel file contains documentation that he struggled with controlling his temper, his periodic reports of medical history in service are silent for any psychiatric-related notations.  See October 1984 separation exam.  

VA medical records show treatment for depression and alcohol dependence and abuse.  He was diagnosed with depression secondary to the loss of his job as a chef, the resulting loss of his home, and the separation from his children.  

The first evidence of psychiatric disability is from July 2003.  See SSA determination medical at 12 (Primary Care Note).  In August 2003, the Veteran reported becoming very depressed after 2002 when he lost his job and his 20-year alcoholism became very severe.  See SSA determination file at 14.  

The Veteran was afforded a VA examination for PTSD in August 2017.  Using the DSM-5, the examiner diagnosed the Veteran with depression and alcohol use disorder (claims for psychiatric disabilities submitted after August 2014 need to be assessed using the DSM-5).  She considered the Veteran's reported history of being in a vehicle accident while deployed in Greece, receiving disciplinary charges and an Article 15, being the target of racial discrimination and being forced to perform menial jobs, and being physically attacked.  The examiner found that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  Though diagnosed with depression, this mental disorder was found to be not at least as likely as not caused by or a result of direct evidence from service as the first mental health treatment was not for many years later, around 2003 when the Veteran sought and was admitted for substance abuse treatment.  

The first documented evidence of depression was in 2003, approximately 19 years after separation from service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the available and most probative evidence shows that an acquired psychiatric disorder did not manifest in service or within one year thereafter and is not otherwise related to the Veteran's military service.

Right Knee Disorder

Service connection is not warranted for the Veteran's claimed right knee disorder.

The Veteran has contended that he developed a knee disorder due to his experiences in military service.  See e.g. November 2005 appeal (severely hurt in car accident...suffered damaged legs and knees); October 2017 appeal (knee condition from white airman assault; subjected to labor of cutting grass on hands and knees for months).

Service treatment records show evaluation for right knee pain in June 1983.  This would have been about one year prior to the time the Veteran estimated his car accident occurred in summer of 1984.  See June 2005 hearing transcript at 4.  The Veteran presented to the clinic complaining of swelling and pain though there had not been any trauma.  The assessment was that the reported symptoms had a possible viral cause.  This incident appears to have resolved by the time the Veteran left the military.  See October 1984 separation exam (no knee issues noted).  

There is no documentation of any injury, treatment, manual labor punishment, or motor vehicle accident during service.  There is no documentation of a motor vehicle accident or any injuries to the knees during service.

The first complaints of knee problems after service of record are VA treatment reports from July 2000 to October 2004 of right leg pain from being hit by a car when riding a bike.  See also SSA determination file at 116 (June 2004, pain radiating down right leg worse in morning, no trauma, ambulates in "no distress whatsoever"), 123 (June 2003, right knee pain consistent with osteoarthritis).  A health note from July 2003 shows the Veteran was able to ambulate independently.  See SSA determination medical at 11.  April 2004 X-Rays were normal.  

The Veteran was afforded a knee and lower leg VA examination in July 2017.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome.  As per the Veteran, an old right knee trauma from 1982 was also recorded.  His gait on examination was found to be slow, antalgic, and at times unsteady and he required use of a cane.  The February 2016 knee X-Rays were within normal limits.  The examiner noted the August 2014 treatment note when the Veteran had reported injuring his knees three years prior due to a fall down the stairs.  The examiner opined that there was evidence of right knee pain in 1983 during service, but with the negative separation examination and no problem again for many years, the current knee disorder is unlikely to be related to service.

Therefore, the available and most probative evidence shows that the Veteran's right knee disorder did not manifest in and is not otherwise related to the Veteran's military service.


Back Disorder

Service connection is not warranted for the Veteran's claimed back disorder.

The Veteran has contended that he developed a back disorder due to his experiences in military service.  See e.g. June 2005 hearing transcript (car accident is what hurt his back), June 2015 Notice of Disagreement (car accident caused spinal cord damage); October 2017 appeal (back injuries from being attacked several times by whites and labor like cutting grass on hands and knees for months).

Service treatment records do not contain complaints pertaining to the Veteran's back.  There is also no documentation of any injury, treatment, manual labor punishment, or motor vehicle accident during service.  Reports of medical history in service are silent for back problems.  See October 1984 separation exam.  

Post-service treatment records document back pain beginning about 20 years after service.  See SSA determination file at 74 (April 2005 note), 77 (January 2005 note), 83 (mild lumbar radiculopathy, main complaint pain, worse in mornings, frequently sleeps on couches); see also id. at 9 (SSA findings that physical exam had not revealed signs likely to occur with a chronic or acute spinal disorder).  

The first evidence of back pain was in 2004, approximately two decades after separation from service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claims.  See Maxson, 230 F.3d 1330.

The Veteran was afforded a VA examination for his back disorder in July 2017.  The examiner diagnosed him with arthritis of the lumbar spine with herniated disc.  The examiner considered the Veteran's relayed history of suffering chronic lower back pain since 1982; the Veteran reported injuring his back in service due to a fall.  See July 2017 back exam at 1.  After a review of the record and examination of the Veteran, the examiner opined that the Veteran's current spinal condition is not related to military service or his knees as there is no evidence of any spinal trauma in service or since service up until more recently, citing a July 2014 note and a December 2013 hospital record for the Veteran's treatment after being hit by a car.

In an August 2017 addendum, the back examiner provided that with no evidence of spinal trauma in service but a history of being hit by a car in 2013, that the Veteran's current spinal condition is not related to military service or his knee disorders, but rather due to the post-service trauma in 2013.  

The most probative evidence shows that a back disorder did not manifest in and is not otherwise related to the Veteran's military service.

Pertaining to the Veteran's claims of psychiatric, right knee, and back disorders, the Board has considered his lay statements and reviewed the file sympathetically.  However, the Board also finds the VA examiners' opinions to be highly probative as each conducted a thorough review of the file, considered the Veteran's own statements, and formulated a well-reasoned opinion based on medical expertise.  Additionally, in the absence of evidence of an in-service event and without a nexus the claim cannot be granted.   

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for the above discussed disorders.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection is not warranted.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric, and the claim is reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right knee disorder, and the claim is reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a back disorder, and the claim is reopened.

Service connection for an acquired psychiatric disorder is denied.  

Service connection for a knee disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


